PURNELL, District Judge
(after stating the facts as above). The facts disclose violations of several fundamental principles which would seriously affect defendants’ standing in a court of equity were the positions of the parties reversed. What effect should be given these in the present status it is unnecessary to discuss or decide, especially since, with that delicacy sometimes marked in the legal profession, they were studiously avoided in the case as presented and the argument. It is only deemed necessary to incidentally mention the circumstance that it may not be supposed the court is inadvertent thereto. Without discussing either question, it is held this court has jurisdiction. Complainants are in possession under apparent title in fee, and have no adequate legal remedy in the premises. The first question discussed by counsel was the legality and authority of Rosser, as special township collector in 1894. At that time there seems to have been no such officer known to the laws of North Carolina for Halifax county, but the appointment was ratified, and attempted to be validated by the legislature of 1895, two years after. Such matters must be determined according to the decisions of the courts of the state, and the supreme court of the state in State v. Meares, 116 N. C. 582, 21 S. E. 973, is decisive of this question. The election or appointment to an office which does not exist is void, and confers no authority. If the appointment of Rosser was void, he had no authority to make the sale or execute the deed; both are null. But, waiving this point, — admitting, for the purpose of discussion, that the appointment and acts of Rosser were made valid by the act of 1895,— what title did the deed executed by him as “ex-collector” and his successor, the then collector for the township, conifer? This is the real question involved, and sought to have decided. Was that according to the laws of North Carolina? for this is a matter which must be determined under these laws. It is common knowledge that tax deeds for land have never been favored by the courts of North Carolina, a state whose people have always been honored for their fair dealing and honesty; and very few such deeds have availed the grasping purchasers when the courts were permitted to pass upon supposed title thus acquired. The legislature of 1893, by chapter 296, Laws N. G., undertook to remedy this, and cure what seems to have been regarded as an evil to the executive branch of the state government in collecting revenue, possibly to enterprising speculators who attend tax sales, and to spur up landowners who were delinquent in paying taxes. It is interesting, but not necessary to decide the constitutionality of the drastic provisions of the act of 1893, the provisions as to presumptive evidence and conclusive evidence discussed in the briefs, when *213an attendant speculator purchases at a sale for taxes. At the sale set out and under consideration the land was bid off by or for the" county, as provided in the act, and it is the effect of such sale, — the interest or lien or title acquired by the assignee of the county as a purchaser at such sale, — that in this case must be decided. This being local state law, — a matter peculiarly within the province of the state legislature under the constitution, — is one of those casts or class of cases in which the courts of the United States adopt the construction and decision of the highest court: of the shite.
At the October term, 1898, in Wilcox v. Leach, 123 N. C. 74, 31 S. E. 374, this question was before the supreme court of North Carolina, — a purchase by or for the couuty, a subsequent transfer of the certificate and deed, just as in the ease at bar. That court held the party to whom a certificate is transferred could acquire no greater interest or higher title in the land than his assignor (the county of Halifax, as in this cast) had; that the county had only such tille as a mortgagee has. The only right, under section 90, c. 119, Laws X. C. 1895, conferred on the county in lands sold for taxes, when purchased by the county, is to foreclose the liens or certificate by proper proceedings in the court “in all respects as far as practicable, and in the same manner and with like effect as though the same were a mortgage executed by the owners of such real (‘state to the owner and holder of such certificate or liens for the amount therein expressed,” etc. “A county, under such circumstances, can acquire no fee-simple interest.”’ The defendants’ counsel is confident this holding will be reversed, but such confidence cannot control the court at this time, especially as: ihe decision of the court in the case cited has not, as appears, been attacked, and the holding in other cases is to the same effect. The law seems to be so written, both in the decision,of the supreme court and in the statute law of the state. This court adopts the decisions of the state supreme court, and holds the defendant Jennie G. Travis acquired no fee-simple interest or title in or to the land described in the bill, and only such interest or lien as the county of Halifax might have claimed under the sale and the certificate, had all the proceedings been regular, and according to law; that, a tender iiaving been made and refused of the amount paid by the said Jennie G. Travis, she is estopped from claiming any interest subsequent to such tender, and the land described in the bill is only liable for the taxes thereon for the year 1894, that of preceding and subsequent years having been regularly paid. A decree will be drawn and entered in accordance with this opinion, granting the prayers of the complainants’ bill. It is so ordered by the court.